DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,805,939 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
Applicant's amendments filed on January 14, 2022 with respect to independent claims 1, 10, 17 and 18 have been fully considered. Based on Applicant's amendments, the 35 U.S.C. 102(a)(2) Claim Rejections previously set in the Office Action mailed on 10/15/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of wireless communication, comprising selecting a code rate to be used to encode information bits to form an encoded stream of bits of - is less than a threshold value, wherein N- equals a largest integer power of two that is less than or equal to N; selecting a native polar code of size N* to be N- in response to detecting the ratio of N divided by N- is less than the threshold value; encoding the information bits based on the native polar code of size N* and the selected code rate to form a native-sized encoded stream of bits of size N*; performing rate matching on the native-sized encoded stream of bits of size N* to form the encoded stream of bits of size N by: performing repetition on the native-sized encoded stream of bits of size N*; or performing puncturing or shortening on the native-sized encoded stream of bits of size N*; and transmitting the encoded stream of bits of size N.

Regarding amended independent claim 1, the closest prior art of Kim discloses that N corresponds to an encoded code block size, K to a payload size, and the code rate r = K/N (Kim, [0131], Fig. 21, [0173]). Kim further discloses, in accordance to a result shown in Fig. 21, that in case of transmitting an encoded bit greater than 320 bits, since a coding gain is greater than a repetition gain, it is preferable to generate an encoded bit as much as a corresponding length by performing puncturing after encoding is performed using N=512 polar encoder. In case of transmitting an encoded bit less than 320 bits, it is preferable to generate an encoded bit as much as a corresponding length by performing repetition after encoding is performed using N=256 polar encoder. Hence, when an encoded bit length M corresponds to 2x<M<2x+1 (x is a natural number) for a specific information size, information on a code length of a polar code, which generates an encoded bit of M bits, should be known to both a transmitting end and a receiving end.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited underlined claimed limitations “A method of wireless communication, comprising 
selecting a code rate to be used to encode information bits to form an encoded stream of bits of size N based on a payload size of the information bits; 
detecting a ratio of N divided by N- is less than a threshold value, wherein N- equals a largest integer power of two that is less than or equal to N; 
selecting a native polar code of size N* to be N- in response to detecting the ratio of N divided by N- is less than the threshold value; 
encoding the information bits based on the native polar code of size N* and the selected code rate to form a native-sized encoded stream of bits of size N*; 
performing rate matching on the native-sized encoded stream of bits of size N* to form the encoded stream of bits of size N by: 
performing repetition on the native-sized encoded stream of bits of size N*; or 	performing puncturing or shortening on the native-sized encoded stream of bits of size N*; and 
transmitting the encoded stream of bits of size N” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 10, 17 and 18 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473